 Case 9:20-cr-00050-RC-ZJH Document 1 Filed 10/08/20 Page 1 of 7 PageID #: 1
                                                               )

                                                                              FILED
                      IN THE UNITED STATES DISTRICT COUI® srERND sf cTCOF Texas
                      FOR THE EASTERN DISTRICT OF TEXAS
                               LUFKIN DIVISION OCT - 8 2020

UNITED STATES OF AMERICA §                                         BY
                                              §                    DEPUTY '
v.                             §                        No. 9:20-CR- So
                                              §
ORLANDO ENRIQUE QUESADA-OLIVA (i) §
VICTOR ENTENZA (2) §
RICARDO CHAVEZ-TRAVIESO (3) §


                                     INDICTMENT

THE UNITED STATES GRAND JURY CHARGES:

                                        Count One

                                                  Violation: 18 U.S.C. § 1029(a)(4) & (2)
                                          (Possession of Device Making Equipment;
                                          Aiding & Abetting)

        On or about January 27, 2017, Orlando Enrique Quesada-Oliva, Victor Entenza

and Ricardo Chavez-Travieso, defendants, aided and abetted by each other and others

known and unknown to the grand jury in the Eastern District of Texas, did knowingly and

with intent to defraud, have custody or control of or possess, device-making equipment,

that is a magnetic card reader writer encoder and or a Bluetooth-enabled credit card

skimming device, each designed for and used for making access devices, and use said

device-making equipment to obtain unauthorized credit card numbers from a retail gasoline

and convenience store, said activity affecting interstate and foreign commerce.

All in violation of Title 18, United States Code, Section 1029(a)(4) and 2.



Indictment - Page 1
 Case 9:20-cr-00050-RC-ZJH Document 1 Filed 10/08/20 Page 2 of 7 PageID #: 2




                                          Count Two

                                                    Violation: 18 U.S.C. § 1029(b)(2)
                                            (Conspiracy to Commit Access Device Fraud)

                                       The Conspiracy

        From in or about December 2016 to on or about January 27, 2017, Orlando

Enrique Quesada-Oliva, Victor Entenza and Ricardo Chavez-Travieso, defendants, in


the Eastern District of Texas, did knowingly and with intentionally combine, conspire,

confederate and agree with each other and other persons, both known and unknown to the

Grand Jury to have custody or control of or possess, device-making equipment, that is a

magnetic card reader writer encoder and or a Bluetooth-enabled card skimming device,

each designed for and used for making access devices, and use said device-making

equipment to obtain unauthorized credit card numbers from a retail gasoline and

convenience store, said activity affecting interstate and foreign commerce in violation of

Title 18, United States Code, Section 1029(a)(4);

                                         Overt Acts

        In furtherance of the conspiracy and to effect the objects thereof, and to further such

offenses, the defendants and co-conspirators performed or caused the following overt acts

in the Eastern District of Texas, among others:

        On or about January 27, 2017 the defendants and/or co-conspirators concealed

device-making equipment in a motor vehicle in a manner intended to avoid detection by

law enforcement authorities and said motor vehicle was being operated in the Eastern

District of Texas by defendant and co-conspirator, Victor Entenza.

All in violation of Title 18, United States Code, Section 1029(b)(2).
Indictment - Pa e 2
 Case 9:20-cr-00050-RC-ZJH Document 1 Filed 10/08/20 Page 3 of 7 PageID #: 3




                                       Count Three

                                               Violation: 18 U.S.C. § 1028A(a)(l) & (2)
                                           (Aggravated Identity Theft; Aiding & Abetting)

        On or about January 27, 2017, Orlando Enrique Quesada-OIiva, Victor Entenza

and Ricardo Chavez-Travieso, defendants, aided and abetted by each other and others

known and unknown to the grand jury in the Eastern District of Texas, did knowingly

possess, without lawful authority, a means of identification of another person or persons,

that being credit card account numbers, during and in relation to a felony violation, to wit,

access device fraud in violation 18 U.S.C. § 1029(a)(4), that is the possession of device¬

making equipment.

All in violation of Title 18, United States Code, Section 1028A(a)(l) and 2.


        NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

 Criminal Forfeiture Pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C)
                               and 18 U.S.C. $ 1028(b)

       As the result of committing the offenses alleged in this Indictment, the defendants

shall forfeit to the United States pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. §

1029(c)(1)(C) and 18 U.S.C. § 1028(b), all property, real or personal, that constitutes or is

derived from proceeds traceable to the aforementioned offense. All such property is

forfeitable to the United States.

    1. The allegations contained in Counts One and Two of this indictment are hereby

         realleged and incorporated by reference for the purpose of alleging forfeitures

         pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C) and 18 U.S.C. §

          1028(b).
Indictment - Page 3
 Case 9:20-cr-00050-RC-ZJH Document 1 Filed 10/08/20 Page 4 of 7 PageID #: 4
                         f                    i:




    2. Upon conviction of the offenses set forth in Counts One and Two of this

          indictment, Orlando Enrique Quesada-Oliva, Victor Entenza and Ricardo

          Chavez-Travieso, defendants, shall forfeit to the United States of America,

          pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C) and 18 U.S.C. §

          1028(b), any property, real or personal, which constitutes or is derived from

          proceeds traceable to the offenses. The property to be forfeited includes, but is not

          limited to, the following:

        Two (2) Black Scan Disc Micro SD Cards

        One (1) black magnetic card reader writer encoder, model MSR605X

        One (1) Bluetooth-enabled card skimming device

        One (1) black cellular phone; IPhone 7, model A1661; SN: FCC ID:BCG-E3087A

        One (1) gold cellular phone; Apple IPhone; model A1633; SN: FCC ID: BCG-
      . E2946A

        One (1) black cellular phone; Samsung; model: SM-B311VUD; SN: FCC ID:
        A3LSMB311V

        One (1) black cellular phone; Samsung; model: SM-G550T1; FCC ID:
        A3LSMG550T

        One (1) black cellular phone; LG SmartPhone; model Cricket; SN: 610VTLZ46400

        One (1) Key; brand: Axxess

        One (1) black cellular phone; LG Smart Phone; model: Trac Phone; SN:
        608CYDG0023

        One (1) data storage device (thumb drive)

        One (1) blue computer; Acer, model: N15W5; SN: NXG10AA0056310045A6600




Indictment - Pa e 4
 Case 9:20-cr-00050-RC-ZJH Document 1 Filed 10/08/20 Page 5 of 7 PageID #: 5




  All pursuant to 18 U.S.C. § 982(a)(2)(B), 18 U.S.C. § 1029(c)(1)(C) and 18 U.S.C. §

  1028(b).


                                               TRUE BHE


                                               GRAND JURY FOREPERSON


STEPHEN J. COX
UNITED STATES ATTORNEY

                                                    I o/ e>/ 2
                                               Date
Special Assistant United States Attorney




Indictment - Page 5
 Case 9:20-cr-00050-RC-ZJH Document 1 Filed 10/08/20 Page 6 of 7 PageID #: 6
                        )


                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                               §
v.        §       No.            9:20-CR-                              0
                                               §
ORLANDO ENRIQUE QUESADA-OLIVA(i) §
VICTOR ENTENZA (2) §
RICARDO CHAVEZ-TRAVIESO (3) §

                                 NOTICE OF PENALTY

                                         Count One


Violation: 18 U.S.C. § 1029(a)(4) & (2)
                      (Possession of Device Making Equipment; Aiding & Abetting)

Penalty: Imprisonment for not more than 15 years, a fine
                      not to exceed $250,000.00, (or twice the
                      pecuniary gain to the defendant or loss to the
                      victim) or both; and supervised release of not
                      more than three (3) years.


Special Assessment: $100.00


                                        Count Two


Violation: 18 U.S.C. § 1029(b)(2)
                      (Conspiracy to Commit Access Device Fraud)

Penalty: Imprisonment for not more than 7.5 years, a
                      fine not to exceed $250,000.00, (or twice the
                      pecuniary gain to the defendant or loss to the
                      victim) or both; and supervised release of not
                      more than three (3) years.


Special Assessment: $100.00


Indictment - Page 6
 Case 9:20-cr-00050-RC-ZJH Document 1 Filed 10/08/20 Page 7 of 7 PageID #: 7




                                       Count Three


Violation:            18U.S.C. § 1028A(a)(l)&(2)
                      (Aggravated Identity Theft; Aiding & Abetting)

Penalty:              Imprisonment for 2 years, a fine not to exceed
                      $250,000.00, (or twice the pecuniary gain to the
                      defendant or loss to the victim) or both; and
                      supervised release of not more than three (3)
                      years. Imprisonment to run consecutive to any
                      other term of imprisonment imposed for other
                      offenses.


Special Assessment: $100.00




Indictment - Page 7
